     Case 3:21-cv-00235-LRH-CLB Document 24 Filed 07/29/21 Page 1 of 7




 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                                       DISTRICT OF NEVADA
 7
                                                    ***
 8    TAMMY L. HENSON, an individual,                 Case No. 3:21-cv-00235-LRH-CLB

 9                                          Plaintiff, ORDER

10           v.

11    FREEDOM LIFE INSURANCE COMPANY
      OF AMERICA; DOES 1-XXX; and ABC
12    CORPORATIONS A-Z, inclusive,
                                  Defendants.
13

14          Before the Court is plaintiff Tammy L. Henson’s motion to remand this case to the Second
15   Judicial District Court of the State of Nevada (ECF No. 12). This motion was filed in response to
16   the petition for removal (ECF No. 1) filed by defendant Freedom Life Insurance Company of
17   America (“Freedom Life”). Freedom Life opposed Henson’s motion (ECF No. 14) and Henson
18   replied to the opposition (ECF No. 16). Because Freedom Life has failed to demonstrate by a
19   preponderance of the evidence that the amount in controversy exceeds $75,000.00, the Court finds
20   it does not have diversity jurisdiction over this case and grants Henson’s motion to remand.
21   Because the Court has no jurisdiction over the matter, Freedom Life’s motion to dismiss (ECF No.
22   3) is denied as moot.
23   I.     BACKGROUND
24          This controversy stems from Freedom Life’s denial of medical insurance claims submitted
25   by Henson after she had cancers surgically removed from her leg and thyroid. ECF No. 1-3 at 7.
26   Upon review of the claims, Freedom Life’s outside medical consultants determined the cancers to
27   be “pre-existing condition[s],” and not covered under Henson’s insurance policies. Id. Henson’s
28   diagnosing physician wrote a letter stating he believes the cancers were not pre-existing. Id. at 8.
                                                      1
     Case 3:21-cv-00235-LRH-CLB Document 24 Filed 07/29/21 Page 2 of 7




 1   Henson claims that she was told multiple times by Freedom Life agents that her cancers would be

 2   covered under her insurance policies. Id. at 6, 8.

 3          Henson’s state court complaint alleges breach of insurance contract, breach of the duty of

 4   good faith and fair dealing, and statutory bad faith based on breach of Nevada’s Unfair Trade

 5   Practices Act. Id. at 10–13. Henson’s prayer for relief demands, “damages in excess of

 6   $15,000[.00] and in such amount as may be proved at trial,”; costs and attorneys’ fees; special and

 7   consequential damages; prejudgment and post judgment interest; punitive damages; and “further

 8   relief as the Court deems just and appropriate.” Id. at 13.

 9          Freedom Life premises removal on diversity jurisdiction. ECF No. 1 at 1–2. Specifically,

10   Freedom Life alleges complete diversity of parties and an amount in controversy exceeding

11   $75,000.00. Id. The removal petition provides an “Amount in Controversy Declaration,” (the “AIC

12   declaration”) in which a Freedom Life agent declared, “the unpaid medical bills submitted to

13   Freedom Life by or on behalf of Plaintiff exceed $75,000.00.” ECF No. 1-2 at 2. In her motion to

14   remand, Henson argues that Freedom Life has failed to prove “by a preponderance of the evidence,

15   that the ‘amount in controversy’ exceeds $75,000[.00].” ECF No. 12 at 2 (emphasis is original).

16          If a district court discovers it lacks original jurisdiction over a removed claim it must

17   remand the case to state court. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004)

18   (“We are obligated to consider sua sponte whether we have subject matter jurisdiction.”).

19   II.    DISCUSSION

20          The Court finds that it does not have diversity jurisdiction because, although the parties are

21   completely diverse, Freedom Life has not demonstrated by a preponderance of the evidence that

22   the amount in controversy exceeds $75,000.00. A defendant may remove any civil action from

23   state court to the federal district court “embracing” the place where the action is pending if that

24   district court has original jurisdiction. 28 U.S.C. § 1441(a). A federal district court has original

25   jurisdiction where (1) the action is between citizens of different states, and (2) the amount in

26   controversy exceeds $75,000.00, exclusive of interest and costs. 28 U.S.C. § 1332(a). Here,

27

28
                                                          2
     Case 3:21-cv-00235-LRH-CLB Document 24 Filed 07/29/21 Page 3 of 7




 1   Henson does not contest diversity of citizenship and it is clear to the Court that complete diversity

 2   exists between the parties. 1

 3          To determine if the amount in controversy requirement is met, the Court first considers

 4   what is “facially apparent” from the complaint. Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d

 5   373, 377 (9th Cir. 1997). In doing so, the Court simply reads the complaint to determine the amount

 6   in controversy. Id. at 375. In Nevada state courts, where demanded damages exceed $15,000.00,

 7   the pleader must request damages “in excess of $15,000.00,” without further specification of the

 8   amount. NEV. R. CIV. P. 8(a)(4).

 9          Henson’s state court complaint demands damages “in excess of $15,000[.00],” attorneys’

10   fees, costs, special and consequential damages, prejudgment and post judgment interest, punitive

11   damages, and “further relief as the Court deems just and appropriate.” ECF No. 1-3 at 13. It is

12   clear to the Court, and both parties agree, that the total amount of damages “facially apparent”

13   from Henson’s complaint is unclear.

14           When the amount of damages is unclear from plaintiff’s state court complaint, the

15   defendant has the burden of proving “by a preponderance of the evidence,” that the required

16   amount in controversy is met. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir.

17   1996). Furthermore, when the defendant's “assertion of the amount in controversy

18   is challenged . . . both sides submit proof and the court decides, by a preponderance of the

19   evidence, whether the amount-in-controversy requirement has been satisfied.” Dart Cherokee

20   Basin Operating Co., LLC v. Owens, 574 U.S. 81, 88 (2014). “Evidence establishing the amount

21   is required by [28 U.S.C.A.] § 1446(c)(2)(B) only when the plaintiff contests, or the court

22   questions, the defendant's allegation.” Id. at 89.

23           Here, the burden to demonstrate that the amount in controversy is greater than $75,000.00,

24   rests with Freedom Life and the Court decides whether that burden has been satisfied. Further, and

25   because Henson has challenged removal, Freedom Life must provide evidence establishing, by a

26

27
     1
28     “Henson is a Nevada resident.” ECF No. 12 at 2. “Defendant is a Texas corporation with its principal
     place of business in Fort Worth, Texas.” ECF No. 1 at 2.
                                                        3
     Case 3:21-cv-00235-LRH-CLB Document 24 Filed 07/29/21 Page 4 of 7




 1   preponderance of the evidence, that the amount in controversy exceeds the jurisdictional

 2   minimum.

 3          To satisfy this burden, the defendant “must set forth the underlying facts supporting its

 4   assertion that the amount in controversy exceeds the statutory minimum.” Muniz v. Pilot Travel

 5   Centers LLC, Case No. CIV. S-07-0325 FCD EFB, 2007 WL 1302504, at *3 (E.D. Cal.

 6   May 1, 2007); see also Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992). Ninth Circuit courts

 7   “may consider facts in the removal petition” to determine whether the defendant has established

 8   the requisite amount in controversy. Singer, 116 F.3d at 377. However, the defendant’s assertion

 9   that the amount in controversy exceeds the jurisdictional minimum cannot be supported by

10   conclusory allegations. Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090–91 (9th

11   Cir. 2003). In Valdez, the Ninth Circuit found that one supporting statement offered by an insurer

12   in its removal petition was not sufficient to show by a preponderance of the evidence that the

13   amount in controversy exceeded $75,000.00. 372 F.3d at 1117 (rejecting the insurer’s claim that

14   “upon information and belief, [it] submit[s] that the amount in controversy . . . exceeds

15   $75,000.00.”). The Valdez Court concluded that a statement based solely on the defendant’s

16   “‘[i]nformation and belief’ hardly constitutes proof by a preponderance of the evidence.” Id.

17   “Where doubt regarding the right to removal exists, a case should be remanded to state court.”

18   Matheson, 319 F.3d at 1090.

19          The Court finds Freedom Life has not provided sufficient facts to demonstrate by a

20   preponderance of the evidence that more than $75,000.00 is at controversy here. Its only attempt,

21   like the defendant in Valdez, is a single conclusory statement that “the unpaid medical bills

22   submitted to Freedom Life by or on behalf of Plaintiff exceed $75,000.00.” One bare allegation

23   does not satisfy the by a preponderance of evidence standard. The Court acknowledges the burden

24   is not a heavy one, but Freedom Life cannot overcome it with a handful of conclusory words. And

25   while the Court may consider medical bills in an amount in controversy determination, no such

26   bills were provided by Freedom Life. Because removal has been challenged, Freedom Life must

27   provide more evidentiary support than the single sentence it has offered. Further, the lack of

28
                                                     4
     Case 3:21-cv-00235-LRH-CLB Document 24 Filed 07/29/21 Page 5 of 7




 1   supporting evidence provided by Freedom Life casts doubt over its amount in controversy

 2   argument and where there is doubt, the Court should remand.

 3          In its opposition, Freedom Life alternatively argues that because Henson has demanded

 4   extra-contractual damages, punitive damages, and attorneys’ fees, “[a]ll of these amounts are

 5   included in the amount in controversy.” ECF No. 14 at 4. In response, Henson claims that the

 6   Court should not consider the alternative argument because it was not made in the removal petition.

 7   ECF No. 16 at 4–7. When first filing for removal, the defendant “need include only a plausible

 8   allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee,

 9   574 U.S. at 89. Further, that amount in controversy allegation “should be accepted when not

10   contested by the plaintiff or questioned by the court.” Id. at 87. However, when removal is

11   challenged, the non-moving party must provide “[e]vidence establishing the amount,” in

12   controversy. Id. at 89. Henson’s argument is in direct conflict with the Supreme Court’s ruling in

13   Dart Cherokee because Freedom Life’s burden to provide evidence establishing the amount was

14   only triggered when Henson challenged removal. Freedom Life had no burden to provide more

15   than a “plausible” allegation as to the amount in controversy until after Henson filed the motion to

16   remand. Therefore, restricting Freedom Life’s evidence-providing-window to a filing before it

17   even acquired the burden makes no sense. The Court finds it may consider any arguments Freedom

18   Life made in its opposition.

19          Here, the Court has considered the extra-contractual damages, punitive damages, and

20   attorneys’ fees argument raised in Freedom Life’s opposition. However, even after considering

21   this argument, the Court finds Freedom Life has still failed to establish by a preponderance of the

22   evidence that the amount in controversy exceeds $75,000.00.

23          First, Freedom Life’s extra-contractual and punitive damages argument fails. "[I]t is not

24   enough to tell the Court that [p]laintiffs seek punitive damages, [the] [d]efendant must come

25   forward with evidence showing the likely award if [p]laintiffs were to succeed in obtaining

26   punitive damages." Mitchell v. Allstate Fire & Cas. Ins. Co., Case No. 3:19-cv-00160-MMD-CBC,

27   2019 WL 1916192, at *3 (D. Nev. Apr. 30, 2019) (cleaned up). “[T]he Court cannot consider

28   awards issued in other actions unless [d]efendant points to specific commonalities which raise an
                                                      5
     Case 3:21-cv-00235-LRH-CLB Document 24 Filed 07/29/21 Page 6 of 7




 1   inference that a similar award is possible in the instant case.” Wolf v. State Farm Mut. Auto. Ins.

 2   Co., Case No. 2:14-cv-00589-GMN, 2014 WL 6882937, at *3 (D. Nev. Dec. 4, 2014).

 3          Here, Freedom Life makes no attempt to determine “the likely award” should Henson

 4   receive such damages. Regarding the cases Freedom Life cited in support of its argument, Freedom

 5   Life fails to point to specific commonalities that would suggest a similar punitive damages award

 6   is likely here. Freedom Life cannot rely on the fact that Henson demanded punitive damages in

 7   her complaint or the cited insurance cases to support its argument t hat this Court should include

 8   extra-contractual and punitive damages in its amount in controversy determination.

 9          Second, Freedom Life’s attorneys’ fees argument fails. Attorneys’ fees may be considered

10   in an amount in controversy calculation “if a statute authorizes fees to a successful litigant.” Pereza

11   v. Progressive Direct Ins. Co., Case No. 2:15-CV-77 JCM (VCF), 2015 WL 1549270, at *4 (D.

12   Nev. Apr. 8, 2015) (citing Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998)). For

13   a court to include attorneys’ fees, “the removing party must (1) identify an applicable statute which

14   could authorize an award of attorneys' fees and (2) provide an estimate as to the time the case will

15   require and opposing counsel's hourly billing rate.” Hannon v. State Farm Mut. Auto. Ins. Co.,

16   Case No. 2:14-cv-1623-GMN-NJK, 2014 WL 7146659, at *2 (D. Nev. Dec. 12, 2014). The

17   defendant “must do more than merely point to [p]laintiffs' request for attorney's fees; upon removal

18   it must demonstrate the probable amount of attorney's fees in this case.” Wilson v. Union Sec. Life

19   Ins. Co., 250 F. Supp. 2d 1260, 1264 (D. Idaho 2003).

20          While Freedom Life correctly asserts that attorneys’ fees may be included in a

21   determination of the amount in controversy, it never supports the assertion with an authorizing

22   statute or a probable calculation of Henson’s attorneys’ fees. Rather, Freedom Life simply relies

23   on the fact that Henson has demanded attorneys’ fees to support its argument that they should be

24   included.

25          Therefore, the Court finds that neither Freedom Life’s AIC declaration nor its combined

26   damages argument demonstrate by a preponderance of the evidence that the amount in controversy

27   exceeds $75,000.00. Freedom Life has failed to overcome its burden and the Court grants Henson’s

28
                                                       6
     Case 3:21-cv-00235-LRH-CLB Document 24 Filed 07/29/21 Page 7 of 7




 1   motion to remand. Further, because the Court has no jurisdiction over the matter, Freedom Life’s

 2   motion to dismiss is denied as moot.

 3   III.   CONCLUSION

 4          IT IS THEREFORE ORDERED that Henson’s motion to remand (ECF No. 12) is

 5   GRANTED. The Clerk of Court shall REMAND this action, 3:21-cv-00235-LRH-CLB, to the

 6   Second Judicial District for the State of Nevada.

 7          IT IS FURTHER ORDERED that Freedom Life’s motion to dismiss (ECF No. 3) is

 8   DENIED as moot.

 9          IT IS SO ORDERED.

10          DATED this 29th day of July, 2021.

11                                                       LARRY R. HICKS
                                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     7
